DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
	A Terminal Disclaimer was received on 12/27/2021. This Terminal Disclaimer was approved. Furthermore, the Terminal Disclaimer filed 12/27/2021 overcomes the Non-Statutory Double Patenting rejection over Claims 1-14 of U.S. Patent No. 10,976,134 set forth in the Non-Final Rejection dated 9/27/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 10-13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huynh (US 2011/0100152).
Re 1, Huynh discloses: apparatus for adjusting a reticle, comprising: an adjustable reticle (paragraph [0036] discloses 103 bears a reticle or lens assembly), a reticle adjustment device which comprises an adjustment actuation element (250) which is mounted so as to be movable in an at least one adjustment-movement degree of freedom (rotation about 130) and which is provided for actuation by an operator for the purposes of adjusting the reticle, characterized by a combined click and lock device (190/180/186/220/170/210/230/240) which comprises a first click device element (190), 
Re 2, Huynh discloses: wherein the first click device element and the second click device element interact in the first operating mode (fig 4A) such that acoustic and/or haptic feedback can be or is generated in the case of a movement of the second click device element relative to the first click device element, relative to the click surface of the first click device element, which movement is effected by a movement of the adjustment actuation element (paragraph [0042]).  
Re 3, Huynh discloses: wherein the first click device element and the second click device element interact with clamping or bracing action in the second operating mode such that a force which counteracts the movement of the adjustment actuation element in the at least one adjustment-movement degree of freedom can be or is generated in order to lock movements of the adjustment actuation element in the at least one adjustment-movement degree of freedom (paragraph [0042] describes locked position, corresponding to fig 4).  
Re 5, Huynh discloses: wherein the control element (170/210/220) in the region of an end facing toward the reticle, comprises the control section (210 is disposed within 172 formed in an end face facing towards 103) which can be or is coupled (indirectly through 220/170) to the second click device element.  
Re 10, Huynh discloses: wherein the second click device element (180) is coupled in terms of movement to the adjustment actuation element (180 rotates with 250).  
Re 11, Huynh discloses: wherein the second click device element (180) is formed as, or comprises, a structural element which is received in a hollow-cylindrical receiving section, which is oriented radially with respect to a central axis of the device, of a transmission element (140) which is coupled in terms of movement to the adjustment actuation element (see fig 4, axial axis of 180 disposed perpendicular to 130 along radial direction and is received within hollow/cavity).  
Re 12, Huynh discloses: wherein the second click device element is moved against the click surface of the first click device element under the action of spring force (186 is spring).  
Re 13, Huynh discloses: wherein the first click device element is formed as, or comprises, a structural element which is arranged or formed so as to be rotationally fixed (paragraph [0041] describes 190 as constrained from rotating) and which has a ring-shaped inner circumference, which inner circumference is equipped at least in sections with the three-dimensional surface or surface structuring which forms the click surface (paragraph [0041]).  
Re 15, Huynh discloses: a long-range optical device (paragraph [0003]) comprising at least one apparatus for adjusting a reticle according to Claim 1 (see rejection above).
Allowable Subject Matter
Claims 6-8, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In view of Applicant’s amendments and the newly added limitation “wherein the control element has at least in sections a hollow-cylindrical shape and comprises an outer wall providing radial support for the second click device,” the actuation element within Huynh has been reinterpreted to correspond to the combination of elements (230) and (240) instead of element (170), and the control element within Huynh has been reinterpreted as the combination of elements (170), (210), and (220) instead of just element (210), which renders Applicant’s arguments related to the newly added limitation moot.
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
Re 1, Applicant argues that spring (210) does not have a hollow-cylindrical shape.
In response to Applicant’s arguments, a cylinder broadly is defined as a prism with a circle as its base. The coil spring (210) illustrated within Figure 4 of Huynh includes a prism (side walls created by coils spanning axial dimension) with a circle (defined by coil) as its base. The coil spring (210) includes an opening extending through the center of the coil spring, and thus the coil spring (210) as a hollow-cylindrical shape. Therefore, Applicant’s arguments are not persuasive.
Re 1, Applicant argues that there is also no other component of the device of Huynh that is motion coupled to an actuation element in terms of the present Application and which comprises an elastically resilient control section; wherein the control element has at least in sections a hollow-cylindrical shape and comprises an outer wall providing a radial support for a second click device element in terms of the present Application.
In response to Applicant’s arguments, Applicant’s arguments are not persuasive because Huynh discloses: wherein a control element (170/210/220) which is motion coupled (through interaction of 231/171, when 240/230 is pressed/moved, 170 is moved in vice versa) to the actuation element (230/240) and which comprises an elastically resilient control section (210 is biasing spring which is elastically resilient); wherein the control element (170/210/220) has at least in sections a hollow-cylindrical shape (210 is coil spring that has hollow-cylindrical shape; bores 174 and 172 provide 170 with hollow shape, 170 has cylindrical shape) and comprises an outer wall (220) providing radial support (see figs 4 and 4a) for the second click device element (180)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656